TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-08-00195-CV



                                  Nicole E. Anderson, Appellant

                                                  v.

                Texas Department of Family and Protective Services, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 146TH JUDICIAL DISTRICT
           NO. 173,042C, HONORABLE RICK MORRIS, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant Nicole E. Anderson’s notice of appeal was filed in this Court on

March 31, 2008, and we sent notice that appellant’s filing fee and docketing statement were due. On

August 5, 2008, we sent appellant a second notice that the filing fee was due. On October 15, 2008,

after a number of communications related to whether appellant had requested or paid for the

reporter’s record, this Court sent appellant notice that because she had not paid for or made

arrangements to pay for the reporter’s record, we would consider the appeal without the reporter’s

record and that appellant’s brief was due on November 14, 2008. On December 11, 2008, this Court

sent appellant notice that her brief was overdue, requesting a response by December 22. On

December 30, 2008, appellant filed a pro se motion for extension of time, asking for additional time

to pay for the filing of the reporter’s record and to file her brief. We granted the motion, making the

reporter’s record due on April 15, 2009, but our notice to appellant was returned as undeliverable
as addressed. After making several attempts to determine whether appellant had moved, including

calling the phone number appellant provided only to be told that we had a wrong number, the

Clerk’s Office, using the same phone number, finally spoke to appellant in May 2009. Appellant

confirmed her mailing address, but when we re-sent the notice, it was again returned as

undeliverable. On June 3, 2009, upon receiving our second notice returned as undeliverable, the

Clerk’s Office attempted to call appellant, but her phone number is no longer in service. On

July 9, 2009, we sent appellant one more notice that the record and brief were overdue, requesting

a response no later than July 20 to avoid dismissal. That notice was also returned as undeliverable.

               The reporter’s record has not yet been filed, and appellant has not contacted this Court

since our May 2009 call, has not filed her brief or paid her filing fee, and has not provided updated

contact information. Neither the court reporter nor the Bell County Attorney’s Office has alternative

contact information for appellant. Because appellant has not provided this Court with a means to

reach her, filed her brief, or contacted this Court since May 2009, we dismiss the appeal for want of

prosecution. Tex. R. App. P. 42.3(b).



                                              __________________________________________

                                              David Puryear, Justice

Before Justices Patterson, Puryear and Pemberton

Dismissed for Want of Prosecution

Filed: August 12, 2009




                                                  2